Citation Nr: 1131987	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for bilateral pes planus, evaluated as 10 percent disabling prior to March 19, 2011.

2.  Entitlement to a higher disability rating for bilateral pes planus, evaluated as 30 percent disabling since March 19, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for the Veteran's bilateral pes planus and assigned an initial rating of 10 percent effective October 9, 2007.  This matter was previously before the Board in December 2010 when it remanded the case for additional development of the medical evidence of record.

As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded this claim in December 2010 in order to provide the Veteran with a VA examination of his bilateral pes planus disability.  The Veteran received an examination in May 2011, and the Board, as discussed in greater detail below, finds that this examination is adequate.  The Board finds, therefore, that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 19, 2011, the Veteran's bilateral pes planus was manifested by no more than moderate symptoms, including pain on use and manipulation of the feet, without characteristic callosities, marked deformity, or an indication of swelling on use; neither severe bilateral pes planus, nor pronounced pes planus is shown during this period.  

2.  Since March 19, 2011, the Veteran's bilateral pes planus has been manifested by no more than severe symptoms, including marked pronation, pain on manipulation and use, and swelling on use; pronounced bilateral pes planus is not shown during this period.  

3.  The weight of the evidence in this case does not demonstrate an exceptional disability picture that would render the available schedular evaluation for the Veteran's service-connected bilateral pes planus inadequate.  


CONCLUSIONS OF LAW

1.  From October 9, 2007 to March 19, 2011, the criteria for an initial disability rating in excess of 10 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2010).

2.  Since March 19, 2011, the criteria for a disability rating in excess of 30 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2010).

3.  The criteria for referral of the Veteran's service-connected bilateral pes planus for consideration on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
      
      a)  Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA).

After having reviewed the record, the Board concludes that the notice requirements of the VCAA have been satisfied with respect to the issue on appeal.  This claim arises from the appeal of the initial disability evaluation assigned for the Veteran's pes plans.  Prior to the initial adjudication of his claim, the Veteran was informed of the evidentiary requirements to substantiate his claim for service connection in a November 2007 letter from the RO.  The November 2007 VCAA letter informed the Veteran of VA's duty to assist in the development of his claim.  Specifically, the Veteran was advised in the letter that VA is responsible for obtaining relevant records from any Federal agency.  With respect to private treatment records, the November 2007 letter informed the Veteran that VA would make reasonable efforts to obtain relevant records not held by any Federal agency.  Included with the letter was a copy of VA Form 21- 4142, Authorization and Consent to Release Information, and the Veteran was asked to complete this release so that VA could obtain private treatment records on his behalf.  The VCAA letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case; therefore no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the Veteran).

      b)  Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.               § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which include, for the purposes of this decision, only the Veteran's service treatment records and, as discussed in more detail below, VA examinations from April 2008 and May 2011 (as supplemented by a June 2011 addendum opinion).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  In this case, the Veteran was afforded VA examinations in April 2008 and May 2011.  

The Veteran and his representative contended that the April 2008 examination was inadequate to determine the full extent of the Veteran's condition and requested that the Veteran receive a new VA examination to address the amount of pain he experienced when moving his feet.  The Board agreed, and in December 2010 it remanded the Veteran's claim in order to provide him with a new examination.

The Veteran received a new examination in May 2011.  While the Veteran's claims file was not available to the examiner at the time of the examination, the examiner later reviewed the file and issued a June 2011 addendum opinion based on this review.  The examiner did not amend the examination report based on this review.  The report of the VA examination indicates that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision as to the Veteran's disability in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim before a Veterans Law Judge but declined to do so.  Accordingly, the Board will proceed to a decision. 

Legal Criteria

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate, however, in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in this case. 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a (2010).  The Veteran's bilateral foot disability is rated under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

Foot injuries may also be evaluated under Diagnostic Code 5284.  Under these criteria a 30 percent disability evaluation is warranted for severe foot injury, a 20 percent disability evaluation is warranted for moderately severe foot injury, and a 10 percent disability is warranted for moderate foot injury.  

The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's pes planus.  Accordingly, these rating codes are not for application.  Likewise, the evidence of record (to include the two VA examinations undertaken in 2008 and 2011) do not show acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5278 (claw foot) and 5283 (Tarsal, or metatarsal bones, malunion of, or nonunion of) are not for application.  

Analysis

In the present case, the Veteran contends that his service-connected bilateral pes planus disability is worse than reflected by the staged ratings currently in effect, namely: 10 percent disabling from October 9, 2007 to March 19, 2011, and 30 percent disabling since March 19, 2011.  The Board notes at the outset that to the extent the RO has awarded a more favorable effective date for the 30 percent rating than the date of the Veteran's May 2011 VA examination, the Board will not disturb the RO's effective date determination.

The record reflects that the Veteran's problems with his flat feet began during basic training when he complained of bilateral foot pain.  He was diagnosed in-service with pes planus and prescribed arch supports.  

In connection with his claim for service connection, the Veteran underwent a VA examination for his bilateral pes planus in April 2008.  At that time, he complained of chronic bilateral foot pain with flare-ups when standing upright or walking long distances.  The Veteran reported that after such repetitive motion, he experienced a mild increase of pain, easy fatigability, lack of endurance, but no change in range of motion.  The Veteran reported that he did not take pain medication because they did not help his condition.  Instead, he reported wearing arch supports, which provided him with relief.  The Veteran reported that he had no incapacitating episodes or hospital admissions relating to this condition in the 12 months preceding the examination.

Upon examination, the examiner noted bilateral flattening of the longitudinal arch, pain on palpation of the plantar fascia, and no callosities.  The examiner noted hallux valgus deformation bilaterally, with valgus angulation at 25 degrees on the right foot, and 20 degrees on the left foot.  The examiner noted a full range of motion bilaterally in all joints from the first to fifth metatarsalphalangeal joint.  The Veteran had good bilateral alignment of the Achilles tendon before and after weight bearing, and he had a full range of motion in the right ankle joint.

The examiner noted that the Veteran's gait was normal with shoes and without assisting devices.  The examiner concluded that the Veteran's activity of daily living was not affected from his bilateral foot condition, noting that the Veteran was able to walk, drive a car, and take care of himself.

Pursuant to the Board's December 2010 Remand, the Veteran received a second VA examination in May 2011, which was supplemented by an additional opinion in June 2011 following the examiner's review of the Veteran's claims file.  The Veteran complained of progressively worse symptoms since a reported date of onset in 1935.  The Veteran reported no foot-related hospitalizations, surgery, history of trauma to the feet, or neoplasm.  The Veteran reported bilateral stiffness, pain, swelling, heat, redness, weakness, and lack of endurance, all located in the dorsum mid-foot.  The Veteran reported fatigability across his entire foot.  The Veteran reported no flare-ups of foot joint disease.  While the Veteran was unable to stand for more than a few minutes, he could walk approximately 1/4 mile.  The Veteran reported that pain was worse if he was less active during the day, and a catch in the plantar aspect of the left arch in the morning at least three days weekly.  In terms of specific functional limitations, the Veteran reported that he needed to crawl on his knees to work in the garden because of the pain associated with standing, and he reported an inability to climb a ladder.  He used no assistive aids.

Upon physical examination, the examiner found no objective evidence of instability, weakness, or abnormal weight bearing.  The examiner found no skin or vascular foot abnormality or evidence of malunion or nonunion of the tarsal or metatarsal bones.  The examiner found evidence of painful motion, swelling, and tenderness along the mid-plantar surfaces of the feet.  

The examiner found that the Veteran's Achilles alignment was inward bowing both weight-bearing and non-weight-bearing on the left foot; on the right foot, the Achilles alignment was normal non-weight bearing but inward bowing weight-bearing.  The inward bowing was not correctable with manipulation, and there was pain, but no spasm, with manipulation.  Bilaterally, the examiner found no evidence of forefoot misalignment.  The examiner found midfoot malalignment that was not correctable by manipulation, and manipulation of the midfoot was painful.  The examiner found evidence of marked pronation bilaterally.  No arch was present bilaterally, either weight-bearing or non-weight-bearing, and there was pain on manipulation.  The heel valgus bilaterally was 40 degrees, not correctible by manipulation on the left side, but correctible by manipulation on the right.  The location of the weight bearing line was medial to the great toe.  No muscle atrophy was noted.  

X-ray examination revealed bilateral pes planus and mild hallux valgus deformities bilaterally with no acute fracture-dislocation.  Degenerative changes were seen in the bilateral first metatarsalphalangeal joint with subchondral cysts and soft tissue swelling.  Degenerative changes were also seen in the bilateral ankles and soft tarsal joints.  Plantar and posterior calcaneal spurs were seen on the left.  

The examiner diagnosed the Veteran with bilateral pes planus, which the examiner found to have a significant effect on the Veteran's occupational activities in the form of decreased mobility, problems with lifting and carrying, decreased strength in the lower extremities, and pain.  The examiner found that the Veteran's disabilities would have no effect on traveling, feeding, bathing, dressing, toileting, and grooming, a mild effect on driving, a moderate effect on chores, exercise, and recreation, a severe effect on shopping, and it would prevent the Veteran from engaging in sports.  

The only other relevant medical records in the claims file are the Veteran's service treatment records, which indicate that he was treated for his foot issues while in service, and ultimately was honorably discharged from service in October 1957 because of severe bilateral flatfeet that existed prior to service.  The Veteran reported in November 2007 that he received no treatment for this condition from VA clinics or private healthcare providers.

In addition to the medical record described above, the Veteran has offered his own descriptions of his foot problems.  The Veteran, in his April 2009 Notice of Disagreement, noted that he had a constant ache in his feet that caused sleep disruption.  The Veteran reported that his family doctor advised that he needed to walk in order to maintain circulation in his feet, and that without walking; his feet would swell in two days.  The Veteran additionally reported in a March 2010 letter that he experienced pain upon standing for more than 10 minutes and a mild foot ache when sitting.  The Veteran noted that during the past 10 years, he has experienced flare-ups of pain in his left arch on a daily basis.  

Upon review of all of the medical and lay evidence of record, the Board concludes that the preponderance of the evidence does not establish that the Veteran's service-connected bilateral pes planus warrants a rating greater than 10 percent prior to March 19, 2011, or greater than 30 percent since March 19, 2011.  

With respect to the Veteran's 10 percent rating prior to March 19, 2011, while the April 2008 VA examination report indicated that the Veteran had pain on manipulation and use, the Veteran did not have objective evidence of marked deformity (pronation, abduction, or other), indication of swelling on use, or characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Likewise, the record at the time did not demonstrate that the Veteran suffered from the elements of pronounced bilateral pes planus.  The record did not indicate the presence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, or a lack of improvement of the condition with orthopedic shoes or appliances.  As such, a rating in excess of 10 percent for bilateral pes planus cannot be granted for the period prior to March 19, 2011.  

Additionally, the Veteran's symptoms during the period prior to March 19, 2011 are indicative of no more than moderate disability.  Despite his reports of pain, he reported relief with arch supports.  The Veteran had full range of motion in his feet with good alignment of the Achilles tendon.  Furthermore, his gait was normal and he did not use assistive devices.   Lastly, the VA examiner observed in April 2008 that the Veteran's activities of daily living were not affected by his foot condition and he could walk, drive, and take care of himself.  These findings, while consistent with moderate disability, are not consistent with moderately severe disability.  Accordingly, the criteria for a higher evaluation based upon moderately severe foot injury under Diagnostic Code 5284 are not met.  

With regard to the Veteran's 30 percent rating since March 19, 2011, the record does not demonstrate that the Veteran's disability picture more closely resembles pronounced pes planus during this period as contemplated by a higher evaluation.    The VA examination after consider the Veteran's history and current examination concluded that the Veteran's disability level was characterized as a "severe" disability.  While the VA examiner noted marked pronation and tenderness of the plantar surfaces of the feet, the tenderness of the plantar surfaces was not characterized as "extreme."  While the Veteran's disability affected daily activities, prevented sports, and had a severe impact on his ability to shop, his ability to perform chores, exercise, engage in recreational activities was only moderately affected.  His ability to drive was only mildly affected by his foot disability.  His ability to travel, feed himself, dress himself, and groom himself was not affected.   Further, the record does not reflect severe spasm of the tendo achillis on manipulation.  The record does not indicate that the Veteran wears orthopedic shoes or appliances.  The Board concludes that the manifestations of the Veteran's pes planus since March 19, 2011 more closely approximate severe disability and are not indicative of pronounced disability as contemplated by a rating in excess of 30 percent.  

In conclusion, a preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for bilateral pes planus.  In so concluding, the Board acknowledges the obvious sincerity of the Veteran in pursuing a higher rating and is aware of the significant and severe nature of the disability.  The Board, however, is obligated to decide cases based on the evidence before it rather than on such factors.  Based on the evidence of record, a higher rating is not in order.

DeLuca Considerations

Disabilities of the musculoskeletal system are based on the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  As such, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In connection with the current appeal, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's bilateral pes planus is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluation prior to March 19, 2011, and the assigned 30 percent disability evaluation from March 19, 2011.  In this regard, the Board observes that the Veteran has complained of pain, heat, redness, fatigability, weakness, and lack of endurance in his feet on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned evaluations under Diagnostic Code 5276.  Indeed, Diagnostic Code 5276 specifically contemplates pain and swelling.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  That is, even with consideration of these factors, the severity of the Veteran's disability prior to March 19, 2011 does not approximate severe pes planus and the severity of the disability from March 19, 2011 does not approximate pronounced pes planus as contemplated by ratings in excess of those presently assigned.   

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Thun v. Peake, 22 Vet App 111 (2008) sets forth a three-step inquiry to determine whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for a bilateral pes planus disability, but the Veteran does not meet those criteria.  The Veteran reported had no incapacitating episodes or hospitalizations with regard to his pes planus disability.  Indeed, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

Finally, the Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran reported an employment history as a factory dispatcher.  The record indicates that the Veteran is not currently employed, and that he retired in 1996 both because he was eligible by age or duration at work and because of his foot pain.  The Board acknowledges that the May 2011 examiner found that the Veteran's disability had a significant impact on his ability to work because he had significant bilateral foot pain and limited mobility.  While the examiner found the Veteran to be unable to secure and maintain substantially gainful physical employment, the examiner found that the Veteran could engage in sedentary work.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Prior to March 19, 2011, an evaluation in excess of 10 percent for bilateral pes planus is denied.


Since March 19, 2011, an evaluation in excess of 30 percent for bilateral pes planus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


